DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment to the claims filed January 25, 2021 has been entered.  Claims 1 and 7-14 are currently amended.  Claims 6 and 21 have been canceled.  Claims 1-5 and 7-20 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3 since that appears be the only objective/quantifiable/discernable difference between what applicant is calling “consolidated pellets” (e.g. “regular pellets”) and the claimed pelletized material absent additional clarification in the claimed language.  Again, appropriate correction and clarification is required since the limiting effect of the claimed recitation is unclear for all of the reasons set forth above. 
Claims 2-5 and 7-20 are rejected as dependent claims.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Warnes et al. (US 2009/0229771) in view of any one of Henriksson et al. (US 4,537,655), .
Regarding claim 1, Warnes et al. teach a process for preparing a fiber-polymer composite product comprising the steps of introducing fibers from the blow line or housing of a refiner as claimed (paragraphs [0015] and [0042]) into a flash tube dryer (paragraphs [0018], [0019], [0031], [0032], [0037]-[0039], [0042], [0046]-[0048] and [0110]); introducing and compacting the dried fibers (i.e. dried in the flash tube dryer, “the dried fibers” therefore have clear antecedent basis) in a pelletizer to increase the bulk density (paragraphs [0020]-[0023], [0043], [0049], [0110], claims 16, 18, 27-29) prior to compounding, wherein compacting includes compacting the fibers in a pelletizer comprising a press and cutting device (paragraphs [0020]-[0023], [0043], [0049] – the press and the cutting device together form the claimed pelletizer that increases the bulk density of the material and results in pellets ready for further processing in step d), also see claims 16, 18, and 27-29 in Warnes) to form the compacted material having a bulk density, in one example, of 500 kg/m3 (paragraph [0110]; as such, since the bulk density is within the claimed range the compaction in the pelletizer is understood to be “operated outside conditions used to make consolidated pellets” – see section 112b rejection above); and introducing the compacted fiber material into a compounder where the fibers are mixed with at least one polymer (paragraphs [0071]-[0075], [0084], [0092] and [0098]) and pelletizing the product (Abstract, paragraphs [0036], [0045], [0071]-[0075], [0078], [0084], [0092] and [0098]). 
While Warnes et al. make clear that fibers produced from wet air stream pulping processes may be utilized (Abstract; paragraph [0013]), Warnes et al. do not teach separating the dried fibers from humid air in a cyclone prior to introducing the fibers to the pelletizer. 
However, each of Henriksson et al. (Figure 1 (10) (12) (14) (15) (17) (26) (27) (31) (32) (33); Example 1), Mattsson (Abstract; Figure 5 (6) (25) (27) (7) (9) (10) (11) (20)), Spink et al. (Abstract; Figure 2 (12) (14) (18) (20) (22) (26) (34) (36)), Browning (Abstract; description of elements (4) (63) (64) (65)), Hansen et al. (Abstract; description of elements (27) (28) (34) (22)  Hedstrom ‘093 (col. 5, lines 71-col. 6, line 4) each teach analogous methods wherein fibers prepared from analogous pulping processes are introduced into a cyclone after drying and prior to further processing such that the fibers are recovered from the carrying stream.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Warnes et al. with any one of the secondary references and to have utilized a cyclone to separate the dried fibers from humid air in the method of Warnes et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of utilizing a known pulping process to prepare the fibers for further use and processing after refining and drying.  For example, Warnes et al. teach storing the fibers prior to utilizing them in the compounding process (paragraph [0072]).  One having ordinary skill in the art would have separated the moist air from the fibers in an art recognized suitable manner (i.e. a cyclone) while practicing the method of Warnes et al. in order to effectively package or further use the fibers produced from the pulping process. The combination of references suggests performing the introducing and compacting step of Warnes et al. after the step of separating the dried fibers from the humid air in the cyclone for the reasons set forth above. Finally, it is noted that the secondary references suggest different refining processes and associated equipment which also use a cyclone. As such, the secondary references are not considered redundant at this point but are understood to teach and suggest reasons one having ordinary skill in the art would have utilized a cyclone across the range of applicable refining processes disclosed and suggested by Warnes et al. (e.g. paragraph [0015] – types of refining and types of fibers).     
As to claims 2-4, the combination suggests feeding the fibers from a refiner or a blow line. Choosing to feed all or part of the material from the refiner to the dryer would be a routine expedient in order to facilitate process and quality control and to direct the required amount of 
As to claim 5, the combination suggests a continuous process.  Further, converting from a batch process to a continuous process only requires ordinary skill in the art and is prima facie obvious (MPEP 2144.04 V E). 
As to claims 7-11, Warnes et al. teach moisture contents within or which overlap the claimed ranges (paragraph [0054], [0110]).  Further, approximately 10% is understood to overlap and/or render prima facie obvious the claimed ranges (see MPEP 2144.05 I).
As to claims 12-14, Warnes et al. teach feeding the pressed material to the compounder and do not specify additional drying is needed after pelletizing and before compounding (e.g. paragraph [0046]) and says that pre-drying is only “usually” performed (paragraph [0043]).  Further, Warnes et al. suggest controlling the bulk density of the fibers in order to facilitate feeding of the material to processing equipment and that a range of densities can be utilized (paragraphs [0004]-[0009], [0011], [0047]-[0049]). Warnes teaches the density is selected to provide sufficient integrity to withstand slitting and that a range of densities can be used (paragraphs [0047] and [0049]).  Within the context of Warnes, this suggests the compacted density would have been optimized by routine experimentation.  The examples in Warnes which show densities of 500 kg/m3 or higher that are in align with MDF densities do not amount to the full scope of the teaching found in Warnes.  Paragraph [0048] of Warnes discloses that MDF or particleboard mills may be utilized to produce the compacted fibers.  In context, and as one having ordinary skill in the art would understand, the disclosure of a particleboard mill is understood to be pointing to boards having a lower density than the MDF boards exemplified in Warnes.  As such, Warnes is understood in paragraph [0048] to be teaching and suggesting ranges of densities that include MDF densities (e.g. approximately 500-1000 kg/m3) and lower density particleboard ranges (e.g. densities of less than 500 kg/m3).  Properly understood in this context (i.e. densities of less than 500 kg/m3 are also in view from the teaching of Warnes), the teaching of Warnes is understood to render the claimed ranges of 3 and 150-300 kg/m3 prima facie obvious (see MPEP 2144.05 I wherein a range in the prior art that encompasses a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness).
One having ordinary skill would have readily determined and optimized the amount of pressing and bulk density of the fibers of Warnes et al. in order to produce a fiber that is suitable for feeding to the process equipment.  Warnes et al. further suggest the bulk density is a result effective variable that would have been optimized as required to produce the desired result. 
As to claims 15-18, Warnes et al. teach adding additives as claimed (paragraphs [0015], [0028], [0030], [0040], [0041], [0047], [0048] and [0050]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Warnes et al. (US 2009/0229771) in view of any one of Henriksson et al. (US 4,537,655), Mattsson (US 4,326,913), Spink et al. (US 2009/0123352), Browning (US 4,426,258), Hansen et al. (US 4,055,903), Hedstrom (US 4,043,049) or Hedstrom (US 3,808,093), as applied to claims 1-5 and 7-18 above, and further in view of Feys (US 2017/0370110) and Berger et al. (US 6,533,890). Note: this is an alternative rejection of claims 13 and 14.
As to claims 13 and 14, the combination teaches the method set forth above. The examiner submits that one having ordinary skill in the art would have readily understood the disclosure of a particleboard mill in Warnes is properly understood in the manner as set forth above and is sufficient to render the claimed range prima facie obvious.  Further, the disclosure of Warnes is understood to suggest optimization of the density.  Alternatively, each of Feys (paragraph [0028]) and Berger et al. (col. 3, lines 10-12) provide additional context which further suggests that particleboard boards have densities lower than medium density fiber board (e.g. 500-1000 kg/m3, 500, 700 or 900 kg/m3 as disclosed in Warnes).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized densities lower than the 3) that encompasses the claimed ranges and therefore renders them prima facie obvious (see MPEP 2144.05 I). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warnes et al. (US 2009/0229771) in view of any one of Henriksson et al. (US 4,537,655), Mattsson (US 4,326,913) Spink et al. (US 2009/0123352), Browning (US 4,426,258), Hansen et al. (US 4,055,903), Hedstrom (US 4,043,049) or Hedstrom (US 3,808,093), as applied to claims 1-5 and 7-18 above, and further in view of either one of Wallen (US 2014/0228493) or Coates et al. (US 2011/0293911).
As to claims 19 and 20, the combination teaches the method set forth above. Further, Warnes et al. teach storing the fiber in bags (paragraph [0072]).  Warnes et al. do not teach storing in a silo as claimed.  However, each of Wallen (paragraph [0057]) and Coates et al. (paragraph [0106]) teach analogous storage methods wherein materials are disclosed as being suitably stored in either bags or silos.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Warnes et al. with either one of Wallen or Coates et al. and to have stored the materials of Warnes et al. in a silo as claimed, as suggested by either one of the secondary references, for the purpose, as suggested by the references of utilizing a suitable means for storing a desired amount of material.  One having ordinary skill in the art would have readily determined whether a bag or silo would be appropriate in order to provide sufficient raw material for the intended process and when the material should be stored.
. 

Response to Arguments
	Applicant’s arguments filed January 25, 2021 have been fully considered, but they are not persuasive.  Applicant argues that “Warnes uses a press in a MDF-type process to form a sheet which is then cut into 5 mm squares”.  From this, applicant concludes Warnes does not teach “introducing the dried fibers from step b) into a pelletizer operated outside conditions used to make consolidated pellets to increase a bulk density of the product of step b), forming compacted fiber material having a bulk density of 100-550 kg/m3”. This argument is not persuasive.
As an initial matter, it is not particularly clear what purported difference is being suggested or emphasized in the argument.  In any event, whether it is one portion of the limitation or the entire limitation, the argument is not persuasive.  It is acknowledged in the rejection that Warnes does not teach step b) because Warnes does not disclose a cyclone.  However, the secondary references disclose a cyclone for separating humid air from fibers.  In combination with Warnes, it is fibers that have been separated from humid air in a cyclone that are fed to the pelletizer of step c). Further, the equipment of Warnes takes the dried fibers and presses them and cuts them into pellets (e.g. 5 mm squares in some examples).  This equipment is understood to read upon the claimed pelletizer.  At the inlet of this equipment, dried fibers are fed.  At the outlet of this equipment, compacted fiber pellets are retrieved. (e.g. 5 mm square pellets in some examples; also see paragraph [0046] for 2, 3 or 4 mm pellets). This is understood to read upon the claimed pelletizer (see paragraphs [0020]-[0023], [0043], [0049], [0110], claims 16, 18, 27-29).  Further, the density of this compacted material is exemplified to be in MDF (medium density fiberboard) ranges, including an example at 500 kg/m3 (paragraph [0110]).  Therefore, the teaching of Warnes in view of the secondary references is understood to 3).  The implied critical portion of the amended limitation appears to be that the pelletizer is “operated outside conditions used to make consolidated pellets”.  However, for the reasons set forth above in the section 112b rejection, the metes and bounds of the recitation is unclear.  It is not clear when a pelletizer is operated outside conditions used to make consolidated pellets.  Any increasing of the bulk density of the fibers in a pelletizer is understood to have some compacting/consolidating impact on the fibers.  As discussed above, the only objective criteria is that the material must have a bulk density within the claimed range.  As Warnes teaches a bulk density of 500 kg/m3, which is within the claimed range, the combination is understood to read upon the claimed invention absent both clarifying arguments and amendments.
Applicant continues by arguing that the claimed step makes “fiber aggregates of different sizes and shapes, from loos fibers to cylindrical tablet-like aggregates a few millimetres long, which is much shorter than pellets from a pelletizer operated under conditions used to make consolidated pellets”.  This argument is not persuasive.  The claimed “operated outside conditions used to make consolidated pellets” is not a recitation that is synonymous with or described in the specification as being synonymous with the argument regarding differences in sizes.  While claims are interpreted in view of the specification, limitations from the specification are not imported into the claims.  Further, it is not clear that the argued scope has explicit or implicit support in the specification. Further still, it is not clear how, for example, a 5 mm pellet in Warnes which is also reasonably understood to be “a few millimetres long” and has a bulk density within the claimed range would not apply. Further, Warnes discloses pellets having lengths of 2 mm, 3 mm or 4 mm as well (paragraph [0046]) which also appear to read on the argued “few” millimeters.  
3 (paragraph [0110]).  This is within the claimed range.  As such, the amount of compaction taught by Warnes reads upon the amount of compaction claimed.  Further, the instant specification allows for the addition of resins/matrix polymers/additives to the dried fibers prior to compacting/pelletizing the material (paragraphs [0043] and [0044] of the published application).  Therefore, the addition of resin to the dried fiber of Warnes does not create a difference as claimed.           
As to claim 12, applicant argues that Warnes dries the “MDF squares” before compounding and therefore does not meet the claim.  This argument is not persuasive.  As an initial matter, the examiner notes that claim 12 does not positively recite that no additional drying is performed. It merely recites that it does not “need” further drying. As such, the claim remains open to a broad reasonable interpretation.  As Warnes does not articulate that drying is needed between pelletizing and compounding, the claim is understood to be met.  Further, while Warnes does provide examples of drying the material after being pelletized, but before compounding (paragraphs [0055], [0074], [0106]), Warnes also generally discloses taking the pellets (i.e. after the pelletizer) and feeding them into the processing equipment (e.g. compounder) with no requirement for drying between the two steps specified (paragraph [0046]) and that pre-drying is only “usually” performed (paragraph [0043]).  This teaching is understood to reasonably suggest and render obvious a scope that reads upon the negative limitation.  
As to claims 13 and 14, Warnes teaches the density is selected to provide sufficient integrity to withstand slitting and that a range of densities can be used (paragraphs [0047] and [0049]).  Within the context of Warnes, this suggests the compacted density would have been optimized by routine experimentation.  The examples in Warnes which show densities of 500 kg/m3 or higher that are in align with MDF densities do not amount to the the full scope of the 3) and lower density particleboard ranges (e.g. densities of less than 500 kg/m3).  Properly understood in this context (i.e. densities of less than 500 kg/m3 are also in view from the teaching of Warnes), the teaching of Warnes is understood to render the claimed ranges of 100-350 kg/m3 and 150-300 kg/m3 prima facie obvious (see MPEP 2144.05 I wherein a range in the prior art that encompasses a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness). Alternatively, the examiner has introduced two new references to further flesh out the rejection.  The examiner submits the claims would need to be further amended to overcome both the section 112 and section 103 rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742